Citation Nr: 1131143	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected degenerative disc disease of the lumbar spine, to include based on findings of radiculopathy and any other separately ratable disability due to identified disc disease, prior to January 20, 2006.  

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine, to include based on findings of radiculopathy and any other separately ratable disability due to identified disc disease, beginning on January 20, 2006.  

3.  Entitlement to an initial compensable evaluation for the service-connected arthritis of the left acromioclavicular joint after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, prior to January 20, 2006.  

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected arthritis of the left acromioclavicular joint after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, beginning on January 20, 2006.  

5.  Entitlement to a separate rating for neurological impairment of the right lower extremity.  

6.  Entitlement to a separate rating for neurological impairment of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran performed active duty from January to April 1982 and from January 2003 to January 2005, to include over 20 years of service in the National Guard.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a hearing at the Board before the undersigned Veterans Law Judge in September 2006.  

In August 2007 and December 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The purpose of these remands was to undertake additional procedural and evidentiary development.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, because the claims for higher ratings for the service-connected disabilities involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, the current Diagnostic Codes for rating disabilities of the spine provide for the assignment of separate ratings for associated objective neurologic abnormalities.  As will be discussed, the Veteran is reported to suffer from neurologic abnormality in his lower extremities.  

Therefore, the initial rating for the neurological impairment of the right lower extremity and the initial rating for the neurological impairment of the left lower extremity is now construed to be part of the appeal for a higher rating for the service-connected low back disability.  

The matters of separate compensable ratings for claimed neurological impairment of the right lower and left lower extremities as due to the service-connected degenerative disc disease of the lumbar spine are being remanded to the RO.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to January 20, 2006, the Veteran's degenerative disc disease of the lumbar spine was manifested by no more than forward flexion of the thoracolumbar spine limited to no less than 90 degrees and combined range of motion of the thoracolumbar spine limited to no less than 240 degrees, without any evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, and without any vertebral body fracture or incapacitating episodes of intervertebral disc syndrome requiring physician prescribed bed rest.  

2.  Beginning on January 20, 2006, the Veteran's degenerative disc disease of the lumbar spine has been manifested by no more than flexion of the thoracolumbar spine limited to no less than 45 degrees, without any evidence of ankylosis or any incapacitating episodes of intervertebral disc syndrome requiring physician prescribed bed rest.  

3.  Prior to January 20, 2006, the Veteran's arthritis of the left acromioclavicular joint was manifested by a functional loss due to pain resulting from arthritis of the shoulder, without any impairment of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  

4.  Beginning on January 20, 2006, the Veteran's arthritis of the left acromioclavicular joint has been manifested by a functional loss due to pain that more nearly resembles his motion being limited to restriction of motion to shoulder level, without any impairment of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  


CONCLUSIONS OF LAW

1.  Prior to January 20, 2006, the criteria for the assignment of an initial compensable evaluation for the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2010).  

2.  Beginning on January 20, 2006, the criteria for the assignment of an initial evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 5243 (2010).  

3.  Prior to January 20, 2006, the criteria for the assignment of an initial compensable evaluation for the service-connected arthritis of the left acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.22, 4.31, 4.71a, including DCs 5010-5003, 5200, 5201, 5202, and 5203 (2010).  

4.  Beginning on January 20, 2006, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected arthritis of the left acromioclavicular joint are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.22, 4.59, 4.71a, including DCs 5010-5003, 5200, 5201, 5202, and 5203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2005, August 2007, and February 2010.  

In the August 2007 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in October 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disabilities.  Further, a "Formal Finding on the Unavailability of VA Medical Center Records prior to 2005," dated in March 2010, reveals that attempts have been made to associate all available VA treatment records, dated prior to 2005, with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the United States Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2010).  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule.  The resulting difference will be recorded on the rating sheet.  38 C.F.R. § 4.22 (2010).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Rating Criteria

Rating the Spine

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90 degrees in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2010).  

The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

40%	Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the 	thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire 	thoracolumbar spine;  

30%	Forward flexion of the cervical spine 15 degrees or less; or favorable 	ankylosis of the entire cervical spine;  

20% 	Forward flexion of the cervical spine greater than 15 degrees but not greater 	than 30 degrees; or, the combined range of motion of the cervical spine not 	greater than 170 degrees; or, muscle spasm or guarding severe enough to 	result in an abnormal gait or abnormal spinal contour such as scoliosis, 	reversed lordosis, or abnormal kyphosis;  

10%	Forward flexion of the thoracolumbar spine greater than 60 degrees but not 	greater than 85 degrees; or, forward flexion of the cervical spine greater than 	30 degrees but not greater than 40 degrees; or, combined range of motion of 	the thoracolumbar spine greater than 120 degrees but not greater than 235 	degrees; or, combined range of motion of the cervical spine greater than 170 	degrees but not greater than 335 degrees; or, muscle spasm, guarding, or 	localized tenderness not resulting in abnormal gait or abnormal spinal 	contour; or, vertebral body fracture with loss of 50 percent or more of the 	height.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months;  

40%	With incapacitating episodes having a total duration of at least 4 weeks but 	less than 6 weeks during the past 12 months;  

20%	With incapacitating episodes having a total duration of at least 2 weeks but 	less than 4 weeks during the past 12 months;  

10%	With incapacitating episodes having a total duration of at least one week but 	less than 2 weeks during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  


Rating the Shoulder

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  

In his various VA examinations, the Veteran has reported that he is right-handed.  Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being the major extremity and the left upper extremity being the minor extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  

Diagnostic Code 5010 instructs that arthritis, due to trauma, substantiated by X-ray findings will be rated as arthritis, degenerative.  

Diagnostic Code 5003 provides: Arthritis, degenerative (hypertrophic or osteoarthritis): Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group o minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

20%	With X-ray evidence of involvement of 2 or more major joints or 2 or more 	minor joint groups, with occasional incapacitating exacerbations;  

10%	With X-ray evidence of involvement of 2 or more major joints or 2 or more 	minor joint groups.  

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  

38 C.F.R. § 4.71a, DC 5003 (2010).  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.1a, DC 5003 (2010).  

The current version of the General Rating Formula for Diseases and Injuries of the Shoulder and Arm, 38 C.F.R. § 4.71a, for rating the minor extremity, provides as follows:  


Diagnostic Code 5200 provides:

Scapulohumeral articulation, ankylosis of:

Note: The scapula and humerus move as one piece.  

40%	Unfavorable, abduction limited to 25º from side;  

30%	Intermediate between favorable and unfavorable;  

20%	Favorable, abduction to 60º, can reach mouth and head.  

38 C.F.R. § 4.71a, DC 5200 (2010).  



Diagnostic Code 5201 provides:

Arm, limitation of motion of:

30%	To 25º from side;  

20%	Midway between side and shoulder level;  

20%	At shoulder level.  

38 C.F.R. § 4.71a, DC 5201 (2010).  


Diagnostic Code 5202 provides: Humerus, other impairment of:

70%	Loss of head of (flail shoulder);  

50%	Nonunion of (false flail joint);  

40%	Fibrous union of;  

Recurrent dislocation of at scapulohumeral joint.  

20%	 With frequent episodes and guarding of all arm movements;  

20%	With infrequent episodes, and guarding of movement only at shoulder level;  

Malunion of:

20%	Marked deformity;  

20%	Moderate deformity.  

38 C.F.R. § 4.71a, DC 5202 (2010).  


Diagnostic Code 5203 provides:

Clavicle or scapula, impairment of:

20%	Dislocation of.  

Nonunion of:

20%	With loose movement;  

10%	Without loose movement;  

10%	Malunion of.  

Or rate on impairment of function of contiguous joint.  

38 C.F.R. § 4.71a, DC 5203 (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Spine

By way of background, the Veteran was granted service connection for degenerative disc disease of the lumbar spine in a February 2005 RO rating decision, and a noncompensable rating was assigned, effective on January 23, 2005.  

In a February 2006 RO rating decision, the evaluation for the service-connected degenerative disc disease of the lumbar spine was increased to 20 percent, effective on January 20, 2006.  

The Veteran asserts that higher ratings for his service-connected degenerative disc disease of the lumbar spine are warranted for both periods of the appeal due to an increase in the severity of his symptomatology.  

Notably, during his hearing, the Veteran testified that he was experiencing symptoms of constant, sharp, aching pain that increased in severity when he spent time in a seated position.  He specifically denied experiencing tightness or spasms in his back.  

With respect to the claim for increase, the Board finds that the record does not reflect findings of forward flexion of the thoracolumbar spine being limited to less than 90 degrees or of a combined range of motion of the thoracolumbar spine limited to less than 240 degrees; any evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or any vertebral body fracture; or intervertebral disc syndrome with incapacitating episodes requiring physician prescribed bed rest.  

In this regard, a Medical Evaluation Board report, dated in June 2004, showed findings of mild multilevel degenerative disc disease in the thoracal lumbar spine, mild degenerative disc disease at L3 to L4, and left-sided annular bulge at L4 to L5, but no evidence of spinal stenosis.  

The Veteran was diagnosed with low back pain secondary to degenerative disc disease disqualifying.  The range of motion testing revealed forward flexion to 50 degrees limited by pain, without mechanical blockage.  

The Veteran underwent a QTC examination in November 2004.  Here, the examiner noted a history of serving in the Army for 23 years and having combat service in Iraq for 18 months.  He reported that, after completing his basic training, he mainly served as a truck driver, but was actively involved in running, rucksacking and taking part in field operations.  He provided a history of experiencing back pain during service and being prescribed mild analgesic medication.  

The Veteran denied any major traumatic event and noted that his condition did not interfere with his ordinary lifting or carrying, posture or gait.  There was no history of radiation noted.  

On examination, the examiner observed that the Veteran had no external disfigurements, was robust in build and classified as overweight, and had normal posture and gait.  Measurement of the anterior superior iliac spine, medial malleolus distance, was 95 cm on the right and left.  The examiner noted that the curvature of the lumbosacral spine was maintained and that paraspinal muscles were not in spasm.  

Further, the examiner observed no muscle atrophy in the back, buttocks or lower extremities; sensory perception and deep tendon reflexes were within normal limits; the straight leg raise test was negative, bilaterally; there was no radiation of pain on movement, and the range of motion was within normal limits and occurred without restriction or pain.  

Specifically, the range of motion testing of the lumbar spine included findings of normal ranges of motion without any pain, weakness, lack of endurance, fatigue, or incoordination impacting the ranges of motion.  

An accompanying radiology study report, dated in November 2004, included lumbar spine views showing normal mineralization present without evidence of fracture or subluxation, intact disc spaces, no arthritic changes, and unreamarkable sacroiliac joints, as visualized.  The Veteran was diagnosed with a negative lumbar spine series.  

The QTC examiner diagnosed the Veteran with no pathology identified on physical examination.  

The VA and private treatment records, dated in 2005, reflect findings of no more than chronic low back pain, without trauma, bowel/bladder symptoms, weakness, or numbness.  They do not show findings of any compensable limitation of motion or functional loss due to pain involving the thoracolumbar or cervical areas of the spine, nor do they reveal findings of muscle spasm, guarding, or localized tenderness, abnormal gait, abnormal spinal contour or any vertebral body fracture.  

Specifically, a December 2005 private diagnostic report showing the results of an MRI scan of the lumbar spine indicate findings of unremarkable MRI examination of the lumbar spine.  The radiologist noted the lumbar vertebral bodies and disc spaces were well maintained in height, had normal alignment, and showed no occult lesions.  Further, the conus medullaris appeared normal, terminating at the T-12 level, and there was no obvious spinal canal encroachment.  

In consideration of the entire record, for the period prior to January 20, 2006, the Board finds the Veteran's low back disability does not meet the criteria warranting an initial compensable rating under the criteria for rating diseases and injuries of the spine.  

As noted, the medical and lay evidence reflect findings of no more than forward flexion of the thoracolumbar spine limited to 90 degrees and combined range of motion of the thoracolumbar spine limited to 240 degrees, without any evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, and without any vertebral body fracture or intervertebral disc syndrome with incapacitating episodes requiring physician prescribed bed rest.  

Although the June 2004 Physical Evaluation Board report shows that forward flexion was limited to 50 degrees with pain, which might otherwise qualify the left shoulder disability for a 20 percent rating, the Board notes that the remaining evidence does not support the assignment a compensable evaluation, as the Veteran displayed normal ranges of motion in his November 2004 QTC examination and the December 2005 private diagnostic report showed findings of unremarkable MRI examination of the lumbosacral spine.  38 C.F.R. §§ 4.6, 4.7.  

Moreover, although the Veteran is deemed competent and credible to describe symptoms related to his lumbar spine pathology, to include chronic, severe pain radiating from the low back into the lower extremities, as these particular symptoms are capable of lay observation, he has not been shown to possess any training, expertise, or credentials in the field of medicine and is not competent to evaluate the nature and severity his service-connected low back disorder.  Further, he has specifically denied experiencing tightness and spasms in his back.  

With respect to the claim for a higher rating beginning on January 20, 2006, the record reflects no findings of flexion of the thoracolumbar spine being restricted to less than 45 degrees or any evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome requiring physician prescribed bed rest.  

The Veteran underwent a VA joints examination in January 2006 and reported that his low back pain began during a service exercise, was diagnosed as a disc problem, and caused him to experience low back pain since that time.  He was prescribed Percocet, and etodolac provided good pain relief.  He used a lumbar support while driving and a cane when having severe back pain.  

The Veteran noted currently being employed as a truck driver and having increased pain while driving.  He could not do long distance deliveries and had decreased income due to his service-connected disability.  He also experienced difficulty in bending over and with putting on his socks and shoes and no longer was able to participate in basketball or motorcycle riding due to his low back pain.  

In discussing his low back pain, the Veteran indicated that it was constant, sharp pain with radiation into the legs, but denied any impairment of his ability to walk.  He also denied experiencing flare-ups or incapacitating episodes, but listed aggravating factors as prolonged standing, bending and sitting.  

The examination revealed that he performed flexion to 45 degrees, extension to 20 degrees, lateral flexion to 25 degrees in each direction, and rotation to 30 degrees in each direction; all movements had pain at the end of the range of motion.  

The examiner noted that the range of motion measured was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Further, there was no spasm present; motor strength was 5 out of 5, bilaterally, sensory examination was intact; deep tendon reflexes were 2+, bilaterally; gait was normal; and straight leg raising was elicited with either leg raise.  However, there was tenderness to palpation of the lumbosacral joints, bilaterally.  

Diagnostic testing reflected magnetic resonance imaging of the lumbar spine, performed in December 2005, that was read as negative.  The Veteran was diagnosed with lumbar sprain with degenerative disc disease of the lumbar spine.  

Most recently, in September 2009, the Veteran underwent an additional VA joints examination and reported experiencing back pain on a daily basis that radiated into both legs below the knee.  He felt he could walk a mile on level ground under normal circumstances and had two episodes of incapacitating back pain.  

The Veteran denied undergoing surgery to his back and reported taking Celebrex, ibuprofen, a muscle relaxant, and a pain medication for his low back disability.  He also had physical therapy in the past year with some benefit, but never had injection therapy.  

The Veteran reported being employed as a driver, but was limited in the length of time he could spend driving and had to stop all lifting due to his back disability.  He reported experiencing flare-ups, which were described as unpredictable and lasting one to 2 days and preventing him from being able to walk.  The Veteran endorsed use of a back brace.  

The examination results included findings of a moderate degree of pain on motion, getting on and off of the table.  Further, his flexion was limited to 60 degrees; his extension was limited to 15 degrees; lateral flexion was limited to 20 degrees, bilaterally; and rotation was limited to 25 degrees, bilaterally.  

The range of motion was characterized by end-of-range pain, but was not additionally limited following repetitive use on examination.  

The examiner observed the Veteran was diffusely but mildly tender over the low back.  Straight leg raising was 20 degrees, bilaterally, and accompanied by low back pain on both sides.  Motor strength was noted as appearing normal at both knees in flexion and extension, but sensory function was decreased in the left lower leg.  

The knee and ankle jerks were found to be symmetrically absent; his gait was slightly broad based but otherwise normal for age and body habitus, and an MRI of the lumbosacral spine showed degenerative disc disease at the L3 to L4 level, but no other abnormality was described.  The Veteran was diagnosed with lumbar degenerative disc disease with clinical evidence of a left lumbar radiculopathy.  

The VA and private treatment records, dated from 2006, revealed findings of and treatment for low back pain, mild degenerative joint disease of the lumbosacral spine, degenerative disc disease versus spinal stenosis, possible lumbar degenerative changes of L2 to L3, likely low back pain confounded by tight lumbopelvic musculature and poor posture, mild arthritis, mild crepitus, and trace edema in the back, and lumbosacral muscular paraspinal pain without limitation of movement.  The Veteran consistently denied trauma or symptoms of bowel or bladder difficulty, weakness or numbness.  

Specifically, a July 2009 private treatment record showed MRI scan results including findings of negative MRI of the lumbosacral spine.  A June 2010 VA treatment record reflected MRI scan results including findings of mild degenerative joint disease seen at the apophyseal joints of the lower lumbar spine, no other abnormalities in the lumbar spine, and widely patent central spinal canal as well as all of the lumbar intervertebral nerve root canals.  

In consideration of the entire record, for the period beginning on January 20, 2006, the Board finds the service-connected low back disability does not meet the criteria for that assignment of an initial rating in excess of 20 percent under the criteria for rating diseases and injuries of the spine.  

As noted, the medical and lay evidence reflect findings of flexion of the thoracolumbar spine limited to no less than 45 degrees, a combined range of motion of the thoracolumbar spine limited to no less than 165 degrees, without any evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome requiring physician prescribed bed rest.   

Although the Veteran is deemed competent and credible to describe symptoms of chronic severe pain radiating from the low back into the lower extremities, he has not been shown to possess any expertise in the field of medicine so as to be competent to evaluate the severity of his service-connected low back disorder.  Although the Veteran has reported experiencing incapacitating episodes of intervertebral disc syndrome, the evidence of record does not show that these episodes have required any physician prescribed bed rest.  

Accordingly, on this record, the claim for an increased rating for the low back disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


The Left Shoulder

By way of procedural background, the Veteran was granted service connection for arthritis left acromioclavicular joint status postoperative in a February 2005 RO rating decision and assigned a noncompensable rating was assigned, effective on January 23, 2005.  

In a February 2006 RO rating decision, the evaluation for the service-connected arthritis left acromioclavicular joint status postoperative was increased to 10 percent, effective on January 20, 2006.  

Notably, the Veteran's left shoulder disability is rated under the diagnostic criteria for evaluating arthritis, which warrants a 20 percent evaluation effective on January 20, 2006.  However, under the provisions of 38 C.F.R. § 4.22, the RO assigned a 10 percent rating finding the Veteran's disability was 10 percent disabling prior to service.  

The Veteran asserts that higher ratings for his service-connected left shoulder disability are warranted for both periods of the appeal due to an increase in the severity of his symptomatology.  

Notably, during his recent hearing, the Veteran testified about experiencing symptoms of sharp pain when his arm was raised.  Significantly, he did not suffer from a pre-existing shoulder disorder prior to entering service.  

However, a December 1980 private treatment record showed that, as a 17 year old, the Veteran underwent a Putti-Platt procedure for a chronic dislocating left shoulder.  Further, an August 1981 report of medical examination for induction into the National Guard showed a history of surgery on the left shoulder at age of 18 and an operation for a dislocation of the left shoulder in 1980.  The record shows that the Veteran was born on December [redacted], 1961, which means that he would have been 18 years old in 1979-1980.  As the Veteran did not enter active duty until January 1982, the August 1981 report also serves as evidence that the Veteran suffered from a shoulder disorder prior to his entry into active duty service.  

With respect to the claim for an initial compensable evaluation prior to January 20, 2006, the Board finds that the record reflects findings of functional loss due to pain resulting from arthritis of the shoulder, without any impairment of the clavicle or scapula, impairment of the humerus or ankylosis of the scapulohumeral articulation.  

In this regard, a Medical Evaluation Board, dated in June 2004, reported findings of decreased range of motion in the left shoulder status post surgery.  

The Veteran underwent a QTC examination in November 2004.  As noted, the examiner noted a history of his serving in the Army for 23 years with combat service in Iraq for 18 months.  He provided a history of experiencing left shoulder pain during service and being prescribed mild analgesic medication.  The Veteran denied any major traumatic event and noted that his condition did not interfere with his ordinary lifting or carrying, posture or gait.  He was described as right-hand dominant.  

On examination, the examiner observed that the Veteran had no external disfigurements and had normal posture and gait.  The left shoulder revealed had a well-healed scar due to an operation carried out during his youth and before service.  The examiner noted that, otherwise, the left shoulder was normal in outline and symmetric with the right without muscle atrophy.  There was no heat, redness or swelling or effusion detected; his sensory perception and power was 5 out of 5 in the upper extremities and within normal limits.  The range of motion of the left shoulder was observed as mildly decreased in the terminal movements of abduction of external rotation.  Specifically, the left shoulder range of motion included flexion to 180 degrees, abduction to 160 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  The examiner indicated that pain, weakness, lack of endurance, fatigue and incoordination did not further impact the range of motion.  The X-ray results included minimal degenerative changes of the acromioclavicular joint left shoulder without separation and a normal glenohumeral joint.  

An accompanying radiology study report, dated in November 2004, included left shoulder views showing minimal degenerative arthritic changes within the acromioclavicular joint but no separation and unremarkable bony glenoid labrum and glenohumeral joint.  The Veteran was diagnosed with minimal degenerative changes of the acromioclavicular joint left shoulder without separation, and normal glenohumeral joint.  

The QTC examiner diagnosed the Veteran with status-post remote surgery of the left shoulder with limitation in the final range of movements in abduction and external rotation and arthritis of the acromioclavicular joint by X-ray.  

As the medical record contains no evidence of ankylosis, a rating under Diagnostic Code 5200 is not warranted in this case.  Moreover, there is no evidence of any impairment or related defect of the humerus or impairment, dislocation, nonunion, or malunion of the clavicle or scapula, so a rating under Diagnostic Codes 5202 or 5203 is for application in this case.  

In considering the record for the period prior to January 20, 2006, the service-connected left shoulder disability is shown to have been manifested by a functional loss due to pain and tenderness of the left shoulder joint equates more nearly with X-ray evidence of arthritis, which, after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, warrants a noncompensable rating.  

With respect to the claim for an initial evaluation in excess of 10 percent beginning on January 20, 2006, the record reflects findings of functional loss due to pain and limitation of motion of the arm to 70 degrees, without any impairment of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  

As noted, the Veteran underwent a VA joints examination in January 2006.  Here, the Veteran reported that, for the past 2 to 3 years, he had left shoulder weakness and a decreased range of motion and sharp pain.  He denied having a specific inciting event, but had a chronic progression of his symptoms since that time.  

The Veteran acknowledged undergoing surgery of his left shoulder in the 1980's, pre-service and prior to his latest injury, but had not undergone surgery since that time.    

In discussing his shoulder, the Veteran noted that he had periodic sharp pain only with movement, and especially with overhead activities.  He reported experiencing swelling at night and aggravating factors that included any use or overhead activities.  He denied experiencing any stiffness, heat, redness, instability, locking or flare-ups.  

The Veteran indicated that he could not do long-distance driving deliveries and had decreased income due to his service-connected disabilities.  He also reported experiencing increased pain when putting on shirts and could no longer participate in basketball or motorcycle riding due to his shoulder pain.  

An examination of the left shoulder revealed flexion to 120 degrees, extension to 30 degrees, abduction to 70 degrees, adduction to 10 degrees, internal rotation to 50 degrees and external rotation to 50 degrees, all with end of range pain present.  The examiner noted that the ranges of motion measured were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran was diagnosed with left acromioclavicular joint arthritis.  

As noted, the Veteran most recently underwent a VA examination in September 2009 when the Veteran was diagnosed with arthritis and a rotator cuff injury in service.  He felt that his shoulder problem has increased in severity since service, but denied suffering any subsequent injury.  

The Veteran described symptoms of shoulder pain on a daily basis, which interfered with sleep.  He denied having any instability, but endorsed symptoms of pain on overhead activity.  He also denied undergoing any recent physical therapy or injection therapy.  

The Veteran noted that, in his work activities, he had difficulty turning the steering wheel in his vehicle and being unable to lift anything.  He reported experiencing flare-ups on an occasional basis that could last up to one week at a time and further limit his ability to steer his vehicle.  

The examination results included observations of an anterior surgical scar on the left shoulder.  The range of motion testing revealed abduction and flexion were both limited to 150 degrees, external rotation was limited to 45 degrees, and internal rotation was limited to 80 degrees.  

The examiner noted that motion appeared accompanied by end-of-range pain, but was not shown to be otherwise limited following repetitive use.  Impingement testing was found to be positive at 80 degrees, but stability testing and suprasinatus strength were both noted to be normal.  The examiner observed that the Veteran had decreased ability to scratch the back of his head or his back.  The X-ray testing revealed findings of degenerative changes at the acromioclavicular joint, but no other abnormality was described.  The Veteran was diagnosed with degenerative joint disease and impingement syndrome of the left shoulder.  

Additionally, the VA and private treatment records, dated from 2006, generally show findings of and treatment for arthritis, mild arthritis, mild crepitus, and trace edema in the left shoulder, and left shoulder pain.  

As the medical record contains no evidence of ankylosis, the Veteran would not be entitled to a rating under Diagnostic Code 5200.  Moreover, there is no evidence of any impairment or related defect of the humerus or any dislocation, nonunion, or malunion of the clavicle or scapula, so the Veteran would not entitled to an increase under Diagnostic Codes 5202 or 5203.  

In considering the record for the period beginning on January 20, 2006, the service-connected left shoulder disability is shown to have been manifested by a functional loss due to pain and tenderness of the left shoulder joint that equated with the criteria for a 20 percent evaluation due to limitation of motion of the arm at shoulder level, but this would yield only a rating of 10 percent after the deduction of 10 percent based on impairment existing prior to service in accordance the provisions of 38 C.F.R. § 4.22.  

Accordingly, on this record, the evidence does not support increased evaluations for the left shoulder disability for this period of the appeal.  38 C.F.R. §§ 4.3, 4.7.  

Moreover, for the periods of the appeal, the Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the left shoulder disability may be warranted.  

While recognizing that the Veteran has complaints of pain in regard to his disability and has suffered from flare-ups in the past, there is no evidence indicating a finding of additional compensable functional loss beyond that which was objectively shown in the examinations due to pain, weakness, excess fatigability, or incoordination.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

Overall, the Veteran is found to have presented credible lay assertions in support of his claim for increase.  However, for these reasons, increased ratings for the left shoulder disability during either identified period of the appeal must be denied.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Additional Considerations

First, the Board is not required to remand this matter to the RO for actions outlined in 38 C.F.R. § 3.321(b)(1), concerning the assignment of extraschedular evaluations in "exceptional" cases as each service-connected disability picture is not shown to be so unusual as to render impractical the application of the regular rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)



ORDER

An initial compensable rating prior to January 20, 2006 for the service-connected degenerative disc disease of the lumbar spine is denied.  

An initial rating in excess of 20 percent beginning on January 20, 2006 for the service-connected degenerative disc disease of the lumbar spine is denied.  

An initial compensable rating prior to January 20, 2006 for the service-connected arthritis of the left acromioclavicular joint after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, is denied.  

An initial rating in excess of 10 percent beginning on January 20, 2006 for arthritis of the left acromioclavicular joint after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22, is denied.  





REMAND

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this regard, the Board notes that the Veteran is currently service-connected for degenerative disc disease of the lumbar spine, and that pursuant to the rating schedule, associated neurologic abnormalities are to be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Notably, VA treatment records and VA examination findings have included complaints of and findings of numbness in the legs indicative of possible radiculopathy, numbness and tingling in the lower extremities, low back pain radiating into both legs, radicular symptoms not reproducible on examination, decreased sensation and extensor hallucis longus strength on the left side, left lower extremity symptoms, left lower extremity feeling like it is dead, bilateral lower extremity pain radicular to the calves, and low back pain radiating to the lower extremities.  

Specifically, during the September 2009 VA examination, the examiner noted a history of treatment for low back pain radiating to both legs below the knee.  The examiner observed straight leg raising was 20 degrees bilaterally accompanied by low back pain on both sides.  Motor strength was noted as appearing normal at both knees in flexion and extension, but sensory function was decreased in the left lower leg.  Knee jerks and ankle jerks were found to be symmetrically absent, gait was slightly broad based but otherwise normal for age and body habitus, and MRI of the lumbosacral spine showed degenerative disc disease at the L3 to L4 level, but no other abnormality was described.  The Veteran was diagnosed with clinical evidence of a left lumbar radiculopathy.  

Given these medical findings, along with the Veteran's complaints, the Board finds that additional medical examination is needed.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information of any outstanding clinical records referable to treatment of the service-connected low back disability.  Based his response, the RO request copies of all records from any identified health care provider that have not been provided for review.  

In addition, the RO should notify the Veteran that may submit additional evidence to support his remaining claims for increased compensation.  

2.  The RO should then schedule the Veteran for a VA examination to determine the nature and severity of any neurological impairment of either lower extremity caused by the service-connected low back disability.  

Any necessary diagnostic tests should be completed.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  

The examiner should characterize these findings in terms of the applicable diagnostic codes.  Specifically, the examiner should indicate which nerves have been affected by the spine, and discuss the degree of any paralysis of these nerves.  The examiner should provide a complete rationale for any opinions expressed.  

3.  Following completion of all indicated development, the RO should readjudicate the claims for separate evaluations for neurological impairments of either lower extremity due to the service-connected low back disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





Department of Veterans Affairs


